Title: From Thomas Jefferson to Francis Tornquist, 5 January 1825
From: Jefferson, Thomas
To: Tornquist, Francis


Sir
Monto
Jan. 5. 25.
It is not in my power to give a definite answer to the offer in your favor of the 27th from Boston, of a physical, chemical and astronomical apparatus. Dollond’s name would sfftly recommend the articles made by him. but we are not yet in possn of funds for those objects. a sum has been voted instead for a library and apparatus but when it will be recieved is quite uncertain; and when recd it will rest on the board of visitors to say what portion they will ascribe to the respective objects, and in what way they will determine to obtain them. be pleased to accept the assurance of my great respectTh: J.